DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on April 29, 2022 to the non-final Office action of January 31, 2022 is acknowledged. The Office action on the currently pending elected claims 1-18 follows.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1: the clause “the heat pipes” should be amended to recite “the one or more heat pipes” in order to maintain consistent claim nomenclature.
Claim 1: the clause “each power device stack” should be amended to recite “each of the one or more power device stacks” in order to maintain consistent claim nomenclature.
 Claim 1: the clause “the power device stacks” should be amended to recite “the one or more power device stacks” in order to maintain consistent claim nomenclature.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent 9,107,290) in view of Mrad et al. (US 2020/0161212) and Yang (CN 110494018).
Regarding claim 1, Chen discloses (Fig.3) an embedded cooling system (Fig.3), comprising: a printed circuit board (PCB) substrate (10, 12, 13, 15, 16, 30 and 32 in combination); one or more power device stacks (11 and 110 in combination and 17 and 170 in combination) embedded within the PCB substrate, and one or more heat pipes (31, Col.11, Lns.40-46) having first and second ends (front side of 31 where the front is the view shown in Fig.3 and back side of 31 where the back is opposite the front).
Chen fails to explicitly disclose a cooling assembly arranged externally to the PCB substrate; each power device stack comprising: an electrical insulation layer disposed between first and second substrates; a power device coupled to the first substrate of each power device stack; and one or more heat pipes having the first end received within a recess of the second substrate and the second end extending outside of the PCB substrate to the cooling assembly, wherein the second substrate is coupled to the heat pipes, and the power device stacks and the cooling assembly are horizontally arranged with respect to each other. 
However, Mrad teaches (Figs.1-6) each power device stack (Fig.5) comprising: an electrical insulation layer (111, 115, 117, and insulation layer of 100a and 100b in combination) disposed between first and second substrates (110, 112, 116, and 118 of 100a in combination defines a first substrate; conduction layers, comprising 205, of 100b in combination defines a second substrate) (117 is between 110 of 100a and the similar conduction layer of 100b); a power device (113 paired with 114a and 114b of 100a in combination) coupled to the first substrate of each power device stack (113 paired with 114a and 114b of 100a in combination are coupled to at least 112 and 116 with 113); the first end (end of 300a-300g received within) received within a recess (210a-210g) of the second substrate (210a-210g are formed in 205); wherein the second substrate is coupled to the heat pipes (300a-300g, at least 205 of 100b is coupled to 300a-300g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mrad to modify Chen such that the power device stacks have a first substrate, a second substrate, an electrical insulation layer, a power device, and heat pipes received within a recess of the second substrate coupled to the second substrate of the power device stacks (i.e., modifying the location of the heat pipe disclosed by Chen such that it is provided within each of the one or more power device stacks, as claimed, as taught by Mrad) in order to increase the number of power devices per power device stack for increased output power and in order to increase the cooling efficiency by adding an additional set of heat pipes.
However, the above combination would still fail to explicitly disclose a cooling assembly arranged externally to the PCB substrate; one or more heat pipes having the second end extending outside of the PCB substrate to the cooling assembly, and the power device stacks and the cooling assembly are horizontally arranged with respect to each other. 
However, Yang teaches (Fig.2) a cooling assembly (10, 50’, and 60 in combination) arranged externally to the PCB substrate (20) (10, 50’, and 60 in combination is arranged externally to 20); one or more heat pipes (40, Note: the reference line for 40 is drawn incorrectly in Fig.2 and should be pointed directly at the heat pipe 40, see Fig.1, Fig.3, or the specification for further clarification) having the second end (end of 40 extending outside of 20) extending outside of the PCB substrate to the cooling assembly (end of 40 extending outside of 20 to 10, 50’ and 60 in combination), and the power device (30) and the cooling assembly are horizontally arranged with respect to each other (30 is horizontally arrange with respect to at least a portion of 10, 50’, and 60 in combination). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yang to modify Chen in view of Mrad such that a cooling assembly is arranged externally to the PCB substrate, the heat pipe has the second end extending outside of the PCB substrate to the cooling assembly, and the power device stacks and the cooling assembly are horizontally arranged with respect to each other in order to allow first end to directly cool the power device stacks and the second end to be able to directly connect to an additional heat dissipating component for increased cooling.
Regarding claim 2, Chen in view of Mrad and Yang fails to explicitly disclose the second end of the one or more heat pipes is at least partially disposed within the cooling assembly.
However, Yang further teaches the second end of the one or more heat pipes is at least partially disposed within the cooling assembly (end of 40 embedded within 20 is at least partially disposed within 10, 50’, and 60 in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yang to modify Chen in view of Mrad and Yang such that the second end of the heat pipe is at least partially disposed within a cooling assembly in order to increase cooling for the system by transmitting the heat generated by the power device stacks to the cooling assembly, as described in claim 1 above.
Regarding claim 3, Chen in view of Mrad and Yang fails to explicitly disclose the cooling assembly comprises: a heat spreader layer disposed around at least a portion of the second end of the one or more heat pipes; and a cold plate disposed on the heat spreader layer.
However, Yang further teaches the cooling assembly comprises: a heat spreader layer (50’) disposed around at least a portion (portion of end of 40 extending outside of 20 contacting 50’) of the second end of the one or more heat pipes; and a cold plate (10) disposed on the heat spreader layer (10 is disposed on 50’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yang to modify Chen in view of Mrad and Yang such that the cooling assembly comprises a heat-radiating part disposed on a heat spreader layer and a heat spreader layer disposed on the heat pipe in order to increase cooling by improving the heat transfer of the cooling assembly from the heat pipe to the heat spreader layer to the heat-radiating part. 
Regarding claim 5, Chen in view of Mrad and Yang fails to explicitly disclose the first substrate of each of the one or more power device stacks comprises a cavity for receiving the power device.
However, Mrad further teaches the first substrate (110, 112, 116, and 118 of 100a in combination) of each of the one or more power device stacks comprises a cavity (cavity where 113 paired with 114a and 114b of 100a are disposed, there must be a cavity for receiving 113 paired with 114a and 114b of 100a because at least 113 is embedded within 112 and 116) for receiving the power device (113 paired with 114a and 114b of 100a in combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Mrad to modify Chen in view of Mrad and Yang such that the first substrate has a cavity in order to achieve the improved output power and cooling capabilities as explained in claim 1 above.
Regarding claim 6, Chen in view of Mrad and Yang fails to explicitly disclose the recess is shaped and sized to receive the one or more heat pipes therein.
However, Mrad further teaches the recess is shaped and sized to receive the one or more heat pipes therein (210a-210g are shaped and sized to receive 300a-300g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Mrad to modify Chen in view of Mrad and Yang such that the recess is shaped and sized to receive heat pipes in order to increase heat transfer by having more of the heat transfer surface area of the heat pipe directly contacting the second substrate.
Regarding claim 7, Chen in view of Mrad and Yang fails to explicitly disclose the first substrate and the second substrate are formed from copper, aluminum, gold, silver, or an alloy thereof.
However, Mrad further teaches the first substrate and the second substrate are formed from copper, aluminum, gold, silver, or an alloy thereof (Par.0012, copper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Mrad to modify Chen in view of Mrad and Yang such that the first substrate and the second substrate are formed from copper in order to optimize heat transfer since copper is known in the art to be an excellent conductor of heat.
Regarding claim 10, Chen discloses the PCB substrate comprises one or more power conductive layers (12, 13, and 16) electrically coupled to the power device (11 and 17) via one or more vias (103, 104, and 150 electrically couple 12, 13, and 16 to 11 and 17).
Regarding claim 11, Chen in view of Mrad and Yang fails to explicitly disclose the one or more heat pipes comprise a horizontal bend.
However, Yang further teaches the one or more heat pipes comprise a horizontal bend (the one or more heat pipes 40 is bent toward a horizontal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yang to modify Chen in view of Mrad and Yang such that the one or more heat pipes comprise a horizontal bend in order to allow a working liquid to easily return, eliminate dead volume, and prevent the working liquid from building up in the heat pipe. 
Regarding claim 12, Chen discloses the one or more power device stacks (11a, 11b, and 11c in combination and 17a, 17b, and 17c in combination) comprises a plurality (each of 11a, 11b, 11c, 17a, 17b, and 17c defines a respective stack) of power device stacks arranged in an array (11a, 11b, and 11c and 17a, 17b, and 17c are each arranged in an array), wherein two (for example 11a and 11b) of the plurality of power device stacks are coupled to each one of the one or more heat pipes (each 11’s are thermally coupled to the one or more heat pipes 31).
Regarding claim 13, Chen discloses a power module (11, 17, 10, 12, 13, 15, 16, 30 and 32 in combination, i.e., the combination of both the PCB substrate and power device, as defined in [0028] of Applicant’s specification) comprising the PCB substrate and the power device has a power rating (the components 11 and 17 are electrical components that will by definition have an associated power rating).
Chen in view of Mrad and Yang fails to explicitly disclose a power module comprising the PCB substrate and the power device has a power rating greater than or equal to 40 kilowatts (kW).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power rating of the power module such that the power module has a power rating greater than or equal to 40 kilowatts in order to provide enough power for a power module that requires a high amount of power, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Chen discloses (Fig.3) an embedded cooling system (Fig.3) comprising: a printed circuit board (PCB) substrate (10, 12, 13, 15, 16, 30 and 32 in combination) having a first major surface (surface of 32 facing 31) opposite a second major surface (surface of 16 facing away from 15); a plurality of power device stacks (11 and 110 in combination and 17 and 170 in combination) embedded within the PCB substrate between the first major surface and the second major surface (11 and 110 in combination and 17 and 170 in combination are between surface of 32 and surface of 16), and one or more heat pipes (31, Col.11, Lns.40-46) having a first end (front side of 31 where the front is the view shown in Fig.3) and a second end (back side of 31 where the back is opposite the front) spaced a distance (distance between front and back sides of 31) apart from the first end. 
Chen fails to explicitly disclose each one of the plurality of power device stacks comprising: a first substrate having a cavity formed therein, a second substrate having one or more recesses formed therein, and an electrical insulation layer disposed between the first substrate and the second substrate such that the cavity and the one or more recesses face away from each other; a plurality of power devices, each one of the plurality of power devices received within the cavity of the first substrate of each of the plurality of power device stacks respectively and thermally coupled to the first substrate; the first end embedded within the PCB substrate and the second end extending outside of the PCB substrate, the one or more heat pipes received within the one or more recesses of the second substrate; and at least one cooling assembly arranged externally to the PCB substrate such that the second end of the one or more heat pipes is at least partially disposed within the at least one cooling assembly, wherein the plurality of power device stacks and the at least one cooling assembly are horizontally arranged with respect to each other.
However, Mrad teaches (Figs.1-6) each one of the one or more power device stacks (Fig.5) comprising: a first substrate (110, 112, and 116 of 100a in combination) having a cavity (cavity where 113 paired with 114a and 114b of 100a are disposed, there must be a cavity for receiving 113 paired with 114a and 114b of 100a because at least 113 is embedded within 112 and 116) formed therein, a second substrate (118 of 100a and conduction layers, comprising 205, of 100b in combination) having one or more recesses (200a-200g) formed therein, and an electrical insulation layer (111, 115, 117, and insulation layer of 100a and 100b in combination) disposed between the first substrate and the second substrate (117 is between 110 of 100a and the similar conduction layer of 100b) such that the cavity and the one or more recesses face away from each other (200a-200g faces away from the cavity formed by 113 paired with 114a and 114a of 100a); a plurality of power devices (113 paired with 114a and 114b of 100a in combination), each one of the plurality of power devices received within the cavity of the first substrate of each of the plurality of power device stacks (113 paired with 114a and 114b of 100a in combination are coupled to at least 112 and 116 with 113) respectively and thermally coupled to the first substrate (113 paired with 114a and 114b of 100a is thermally coupled to at least 112 and 116); the second substrate of the one or more power device stacks is coupled to the one or more heat pipes (300a-300g, at least 205 of 100b is coupled to 300a-300g), and the one or more heat pipes received within the one or more recesses of the second substrate (300a-300b are received within 200a-200g).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Mrad to modify Chen such that the power device stacks have a first substrate with a cavity, a second substrate with recesses, an electrical insulation layer, a power device, and heat pipes coupled to the second substrate of the power device stacks in order to increase the number of power devices per power device stack for increased output power and in order to increase the cooling efficiency by adding an additional set of heat pipes in recesses thus more of the heat transfer surface area of the heat pipes directly contacts the second substrate.
However, the above combination would still fail to explicitly disclose one or more heat pipes having the first end embedded within the PCB substrate and the second end extending outside of the PCB substrate, and at least one cooling assembly arranged externally to the PCB substrate such that the second end of the one or more heat pipes is at least partially disposed within the at least one cooling assembly.
However, Yang teaches (Fig.2) one or more heat pipes (40, Note: the reference line for 40 is drawn incorrectly in Fig.2 and should be pointed directly at the heat pipe 40, see Fig.1, Fig.3, or the specification for further clarification) having the first end (end of 40 embedded within 20) embedded within the PCB substrate (20) and the second end (end of 40 extending outside of 20) extending outside of the PCB substrate, and at least one cooling assembly (10, 50’, and 60 in combination) arranged externally to the PCB substrate (10, 50’, and 60 in combination is arranged externally to 20) such that the second end of the one or more heat pipes is at least partially disposed within the at least one cooling assembly (end of 40 embedded within 20 is at least partially disposed within 10, 50’, and 60 in combination), wherein the power device (30) and the at least one cooling assembly are horizontally arranged with respect to each other (30 is horizontally arrange with respect to at least a portion of 10, 50’, and 60 in combination).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Yang to modify Chen in view of Mrad such that the heat pipe has the first end embedded within the PCB substrate and the second end extending outside of the PCB substrate in order to allow first end to directly cool the power device stacks and the second end to be able to directly connect to an additional heat dissipating component for increased cooling and such that the second end of the heat pipe is at least partially disposed within a cooling assembly and the plurality of power device stacks and the at least one cooling assembly are horizontally arranged with respect to each other in order to increase cooling for the system by transmitting the heat generated by the power device stacks to the cooling assembly (i.e., the presence of additional heat dissipating components will only enhance the overall heat dissipation capabilities).
Regarding claim 16, Chen discloses the PCB substrate comprises one or more power conductive layers (12, 13, and 16) electrically coupled to the power device (11 and 17) via one or more vias (103, 104, and 150 electrically couple 12, 13, and 16 to 11 and 17).
Regarding claim 17, Chen in view of Mrad and Yang fails to explicitly disclose the one or more heat pipes comprise a horizontal bend.
However, Yang further teaches the one or more heat pipes comprise a horizontal bend (the one or more heat pipes 40 is bent toward a horizontal direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Yang to modify Chen in view of Mrad and Yang such that the one or more heat pipes comprise a horizontal bend in order to allow a working liquid to easily return, eliminate dead volume, and prevent the working liquid from building up in the heat pipe. 
Regarding claim 18, Chen discloses a power module (11, 17, 10, 12, 13, 15, 16, 30 and 32 in combination) comprising the PCB substrate and the plurality of power devices each have a power rating (the components 11 and 17 are electrical components that will by definition have an associated power rating).
Chen in view of Mrad and Yang fails to explicitly disclose a power module has a power rating greater than or equal to 40 kilowatts (kW).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize modify the power rating of the power module such that the power module has a power rating greater than or equal to 40 kilowatts in order to provide enough power for a power module that requires a high amount of power, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Mrad, and Yang as applied to claims 1 and 14 above, and further in view of Asfia et al. (US 7,345,877, of record cited in the IDS).
Regarding claim 4, Chen in view of Mrad and Yang fails to explicitly disclose each one of the one or more heat pipes is an open loop pulsating heat pipe, a closed loop pulsating heat pipe, a closed loop pulsating heat pipe with a check valve, or a miniature heat pipe.
However, Asfia teaches (Fig.8) each one of the one or more heat pipes (14) is an open loop pulsating heat pipe, a closed loop pulsating heat pipe (14 is a closed loop pulsating heat pipe, Col.6, Lns.23-24), a closed loop pulsating heat pipe with a check valve, or a miniature heat pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Asfia to modify Chen in view of Mrad and Yang such that each one of the one or more heat pipes is a closed loop pulsating heat pipe in order to be self-sufficient and not require any external mechanical devices or energy to operate (Col.6, Lns.5-7).
Regarding claim 15, Chen in view of Mrad and Yang fails to explicitly disclose each one of the one or more heat pipes is an open loop pulsating heat pipe, a closed loop pulsating heat pipe, a closed loop pulsating heat pipe with a check valve, or a miniature heat pipe.
However, Asfia teaches (Fig.8) each one of the one or more heat pipes (14) is an open loop pulsating heat pipe, a closed loop pulsating heat pipe (14 is a closed loop pulsating heat pipe, Col.6, Lns.23-24), a closed loop pulsating heat pipe with a check valve, or a miniature heat pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Asfia to modify Chen in view of Mrad and Yang such that each one of the one or more heat pipes is a closed loop pulsating heat pipe in order to be self-sufficient and not require any external mechanical devices or energy to operate (Col.6, Lns.5-7).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Mrad, and Yang as applied to claim 1 above, and further in view of Borrego Bel et al. (US 2004/0188132).
Regarding claim 8, Chen in view of Mrad and Yang fails to explicitly disclose the electrical insulation layer is a ceramic dielectric layer or an insulated metal substrate (IMS) dielectric layer.
However, Borrego Bel teaches (Fig.7) the electrical insulation layer (11) is a ceramic dielectric layer or an insulated metal substrate (IMS) dielectric layer (Par.0011, 11 is an insulated metal substrate (IMS) dielectric layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Borrego Bel to modify Chen in view of Mrad and Yang such that the electrical insulation layer is an insulated metal substrate (IMS) dielectric layer in order to increase heat dissipation by a high degree as taught by Borrego Bel (Par.0008).
Regarding claim 9, Chen1 in view of Mrad and Yang fails to explicitly discloses one or more active or passive components are coupled to a first major surface of the PCB substrate.
However, Borrego Bel teaches (Fig.2) one or more active or passive components (20, heat pipes are traditionally known as passive components) are coupled (20 coupled to bottom surface of 10) to a first major surface (bottom surface of 10 when viewing Fig.2) of the PCB substrate (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Borrego Bel to modify Chen in view of Mrad and Yang such that multiple passive components (i.e., heat pipes, and thus forming a second group of cooling components) are coupled to a first major surface of the PCB substrate in order to increase the cooling efficiency by further adding an additional set of heat pipes coupled to the PCB substrate where heat is generated.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).
However, regarding Applicant’s argument that “Yang fails to disclose or make obvious features regarding “one or more recesses are formed in the second substrate to receive the heat pipes” and “the power device stacks and the cooling assembly are horizontally arranged with respect to each other””, the Office respectfully disagrees and believes Applicant’s arguments to be conclusory. Nonetheless, Yang is not required to disclose that one or more recesses are formed in the second substrate to receive the heat pipes because Mrad already teaches the limitation (see rejection to claim 1 above). Furthermore, Figure 2 of the Yang reference shows the power device horizontally arranged with at least part of the cooling assembly. 
For the reasons provided above, it is believed that the Chen reference in view of the Mrad reference and the Yang reference do teach the aforementioned limitations of claims 1 and 14, and the rejection above using the Chen reference in view of the Mrad reference and the Yang reference is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Although the Chen reference refers to heat pipes as an active cooling component, the rejection is still proper regardless of whether or not the heat pipe is considered to be an active or passive component since the claim scope is open to having either a passive component or active component.